Action to recover damages for personal injuries alleged to have been caused by the negligence of defendant.
From judgment dismissing the action, upon motion of defendant for nonsuit, at the close of the evidence offered by plaintiff, plaintiff appealed to the Supreme Court.
All the evidence was to the effect that plaintiff's injuries resulted from an accident; there was no evidence from which the jury could have found that plaintiff was injured by the negligence of the driver of defendant's truck, as alleged in the complaint.
The sudden switching of the tongue of the trailer, which plaintiff had undertaken to guide, while the driver of the truck was pushing the trailer into the place where plaintiff wished the fertilizer on the trailer to be unloaded, was caused by the soft earth beneath the wheels, and not by the manner in which the driver was operating the truck. Plaintiff was thrown by the sudden switching of the tongue against the barn, and thus injured. His injuries were not caused by the negligence of defendant's driver. Defendant is therefore not liable in damages to plaintiff on account of his injuries.
The judgment dismissing the action is
Affirmed. *Page 437